022EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-36, filed March 2, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-6, 8, 11-13, 17-20 has been withdrawn.  The Specification discloses “a low auto-fluorescence” and substrate materials, on page 8, line 30 to page 9, line 10.  
Allowable Subject Matter
Claims 1-20 are allowable over the prior art
Independent claim 16 was indicated as allowable over the prior art in the previous Office Action dated August 12, 2021.
Independent claims 1, 8, 13, 19, 20 are allowable based on applicant’s remarks filed March 2, 2022, especially pages 11-18 regarding a calibration slide for a fluorescence microscope, calibration system, method for calibrating a fluorescence microscope, comprising: a low auto-fluorescence substrate, as claimed in combination with the rest of the claim limitations of space apart metal nanostructures arranged on a surface of the low auto-fluorescence substrate, so as to enable a combination with bright field microscopy for fast positioning, sample location and visual sample inspection for faster calibration.
Claims 2-7, 9-12,14-15, 17-18 are allowable based on their dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corwin et al (US 2016/0061654 A1) discloses calibrating a plurality of imaging devices, i.e. microscopes. In certain implementations, a calibration plate is employed that include a variety of calibration features. Imaging devices calibrated in accordance with the present approaches may be used to generate images having consistent attributes, such as brightness, regardless of which imaging device is employed.

    PNG
    media_image1.png
    623
    839
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884